DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2019, 01/16/2020, 12/21/2021, and 12/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Claims 1-2, 4-7, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, and 10 of U.S. Patent No. 10,809,521. Although the claims at issue instant claims 1, 12, and 13 are fully encompassed by claims 1, 9, and 10 which recite an endoscope, image pickup apparatus, and objective including the required lens configuration and satisfying 0.5 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5, which reads on the instantly claimed range with sufficient specificity. Additionally, even if the reference patent did not claim the claimed range with sufficient specificity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to satisfy the claimed range since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Additionally, instant claim 2 is fully encompassed by reference claims 1 and 4; instant claim 4 is fully encompassed by reference claim 2; instant claim 5 is fully encompassed by reference claim 6; instant claim 6 is fully encompassed by reference claim 4; and instant claim 7 is fully encompassed by reference claims 4 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (U.S. Patent No. 5,999,337) in view of Ushio (PCT Pub No. WO 2016/031586). All citations to Ushio are directed toward the U.S. National Stage Publication of Ushio (U.S. PG-Pub No. 2016/0306162), used as an English translation.
Regarding claim 1, Ozaki teaches an objective optical system for endoscope (Examples 1 and 5: Figs. 1 and 9), comprising in order from an object side:
a first lens (11) having a negative refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a second lens (12) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
an aperture stop (S) (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a third lens (21) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), 
a fourth lens (22) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a fifth lens (23) having a negative refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), and
a sixth lens (24) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), wherein
the second lens (12) is a meniscus lens having a convex surface directed toward an image side (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
the third lens is a meniscus lens having a convex surface directed toward the image side (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a cemented lens having a positive refractive power is formed by the fourth lens and the fifth lens (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), and the following conditional expression (1’’’) is satisfied:

where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Tables 1 and 5 where r3f is given by R for surface number 5 and r3r is given by R for surface number 6).
Ozaki fails to explicitly disclose that the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive power, a fifth lens (L5) having a negative refractive power, and a sixth lens (L6) having a positive refractive power, wherein the sixth lens (L6) is cemented to an image sensor (IMG) (See e.g. Fig. 1; Abstract; Paragraphs 0012, 0066, and 0092).
Ushio teaches this sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Ozaki such that the sixth lens is cemented to an image sensor as in Ushio such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to the limitation that the objective optical system is for an endoscope, Examiner respectfully notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ozaki teaches an optical system, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ozaki anticipates the claim limitation.
Nevertheless, Ushio specifically teaches providing such an optical system in an endoscope so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the optical system of Ozaki in an endoscope as suggested by Ushio so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraph 0011).
Regarding claim 2, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expression (2) is satisfied:
-20 ≤ r3f/r4f ≤ -0.5 (2) (Example 1, Table 1: r3f/r4f = -11.166/16.042 = -0.7, within Applicant’s claimed range)
where, r3f denotes the radius of curvature of the object-side surface of the third lens, and r4f denotes a radius of curvature of an object-side surface of the fourth lens (See Table 1 for Example 1 where r3f and r4f are given by R for surfaces 5 and 7, respectively).
Regarding claim 3, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expression (3) is satisfied:
-1 ≤ r6f/r3f ≤ -0.02 (3) (Example 1, Table 1: r6f/r3f = -0.9, within Applicant’s claimed range)
where, r6f denotes a radius of curvature of an object-side surface of the sixth lens, and r3f denotes the radius of curvature of the object-side surface of the third lens (See Table 1 for Example 1 where r6f and r3f are given by R for surfaces 10 and 5, respectively).
Regarding claim 4, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following expression is satisfied:
 f1/f4 = -0.9 (Example 1, Table 1)
where, f1 denotes a focal length of the first lens, and f4 denotes a focal length of the fourth lens (See Table 1 for Example 1).
Ozaki fails to explicitly disclose that -0.7 ≤ f1/f4 ≤ -0.3.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Ozaki to satisfy -0.7 ≤ f1/f4 ≤ -0.3 since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated “to provide a photographic lens system (i) having high optical performance, (ii) a long back focal distance, (iii) sufficient telecentricity, and (iv) being compact and produced at low cost,” as in Ozaki (C. 1, L. 38-67).
Regarding claim 5, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expression (5) is satisfied:
0.6 ≤ r3r/r4r ≤ 1.7 (5) (Example 1, Table 1: r3r/r4r = 0.64, within Applicant’s claimed range)
where, r3r denotes the radius of curvature of the image-side surface of the third lens, and r4r denotes a radius of curvature of an image-side surface of the fourth lens (See Table 1 for Example 1 where r3r and r4r are given by R for surfaces 6 and 8, respectively).
Regarding claim 6, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expression (6) is satisfied:
-0.7 ≤ (r3r + r4f)/(r3r – r4f) ≤ -0.1 (6) (Example 1, Table 1: (r3r + r4f)/(r3r – r4f) = -0.5, within Applicant’s claimed range)

Regarding claim 7, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expression (7) is satisfied:
0.05 ≤ (r4f + r4r)/(r4f – r4r) ≤ 0.33 (7) (Example 1, Table 1: (r4f + r4r)/(r4f – r4r) = 0.32, within Applicant’s claimed range)
where, r4f denotes a radius of curvature of the object-side surface of the fourth lens, and r4r denotes a radius of curvature of the image-side surface of the fourth lens (See Table 1 for Example 1 where r4f and r4r are given by R for surfaces 7 and 8, respectively).
Regarding claim 8, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expression (8) is satisfied:
-1.45 ≤ f3/f5 ≤ -1 (8) (Example 5, Table 5: f3/f5 = -1.11, within Applicant’s claimed range)
where, f3 denotes a focal length of the third lens, and f5 denotes a focal length of the fifth lens (See Table 5 for Example 5).
Regarding claim 9, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expressions (9-1) and (9-2) are satisfied:
-2.5 ≤ r6f/r3r ≤ -0.65 (9-1) (Table 5, Example 5: r6f/r3r = -1.75, within Applicant’s claimed range)
1.5 ≤ f2/f3 ≤ 3 (9-2) (Table 5, Example 5: f2/f3 = 1.85, within Applicant’s claimed range)

Regarding claim 10, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expressions (10-1) and (10-2) are satisfied:
-0.25 ≤ (r5f + r6f)/(r5f – r6f) ≤ 0.2 (10-1) (Table 1, Example 1: (r5f + r6f)/(r5f – r6f) = -0.09, within Applicant’s claimed range)
1 ≤ f2/f6 ≤ 1.6 (10-2) (Table 1, Example 1: f2/f6 = 1.31, within Applicant’s claimed range)
where, r5f denotes a radius of curvature of an object-side surface of the fifth lens, r6f denotes a radius of curvature of the object-side surface of the sixth lens, f2 denotes a focal length of the second lens, and f6 denotes a focal length of the sixth lens.
Regarding claim 11, Ozaki in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Ozaki further teaches that the following conditional expression (11) is satisfied:
-15 ≤ f45/f1 ≤ -3 (11) (Example 5, Table 5: f45/f1 = -6.4, within Applicant’s claimed range)
where, f45 denotes a focal length of the cemented lens, and fi denotes a focal length of the first lens (See Table 5 for Example 5 where f45 and f1 are calculated from the given values).
Regarding claim 12, Ozaki teaches an endoscope comprising:
an objective optical system disposed on the distal end portion of an insertion portion which is inserted to an object under examination (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), and

the objective optical system (Examples 1 and 5: Figs. 1 and 9), comprising in order from an object side:
a first lens (11) having a negative refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a second lens (12) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
an aperture stop (S) (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a third lens (21) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), 
a fourth lens (22) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a fifth lens (23) having a negative refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), and
a sixth lens (24) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), wherein
the second lens (12) is a meniscus lens having a convex surface directed toward an image side (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
the third lens is a meniscus lens having a convex surface directed toward the image side (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),

1 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5 (1’’’) (Example 1: (r3f + r3r)/(r3f – r3r) = 2.8, within Applicant’s claimed range; Example 5: (r3f + r3r)/(r3f – r3r) = 2.2, within Applicant’s claimed range),
where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Tables 1 and 5 where r3f is given by R for surface number 5 and r3r is given by R for surface number 6).
Ozaki fails to explicitly disclose that the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive power, a fifth lens (L5) having a negative refractive power, and a sixth lens (L6) having a positive refractive power, wherein the sixth lens (L6) is cemented to an image sensor (IMG) (See e.g. Fig. 1; Abstract; Paragraphs 0012, 0066, and 0092).
Ushio teaches this sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Ozaki such that the sixth lens is cemented to an image sensor as in Ushio such that “it is possible to reduce the optical magnification of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to the limitation that the system is an endoscope with the optical system and image sensor on the distal end portion of an insertion portion which is inserted to an object under examination, Examiner respectfully notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ozaki teaches an optical system, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ozaki anticipates the claim limitation.
Nevertheless, Ushio specifically teaches providing such an optical system in an endoscope so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the optical system of Ozaki in an endoscope as 
Regarding claim 13, Ozaki teaches and image pickup unit comprising:
an objective optical system which forms an image of an object (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), and
an image sensor (CCD not shown) which receives light from the image of the object formed by the objective optical system (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), wherein
the objective optical system (Examples 1 and 5: Figs. 1 and 9), comprising in order from an object side:
a first lens (11) having a negative refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a second lens (12) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
an aperture stop (S) (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a third lens (21) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), 
a fourth lens (22) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a fifth lens (23) having a negative refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), and
a sixth lens (24) having a positive refractive power (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), wherein

the third lens is a meniscus lens having a convex surface directed toward the image side (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25),
a cemented lens having a positive refractive power is formed by the fourth lens and the fifth lens (See e.g. Figs. 1 and 9; C. 6, L. 51 – C. 7, L. 30; C. 9, L. 55 – C. 10, L. 25), and the following conditional expression (1’’’) is satisfied:
1 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5 (1’’’) (Example 1: (r3f + r3r)/(r3f – r3r) = 2.8, within Applicant’s claimed range; Example 5: (r3f + r3r)/(r3f – r3r) = 2.2, within Applicant’s claimed range),
where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Tables 1 and 5 where r3f is given by R for surface number 5 and r3r is given by R for surface number 6).
Ozaki fails to explicitly disclose that the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive power, a fifth lens (L5) having a negative refractive power, and a sixth lens (L6) having a positive refractive power, wherein the sixth lens (L6) is cemented to an image sensor (IMG) (See e.g. Fig. 1; Abstract; Paragraphs 0012, 0066, and 0092).
Ushio teaches this sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the image pickup unit of Ozaki such that the sixth lens is cemented to an image sensor as in Ushio such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraphs 0011 and 0092-0093), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al. (U.S. Patent No. 4,867,546; hereinafter – “Nishioka”) in view of Ushio.
Regarding claim 1, Nishioka teaches an objective optical system for endoscope (Examples 8, 9, and 10: Figs. 17, 18, and 19), comprising in order from an object side:
a first lens (r1-r2) having a negative refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a second lens (r6-r7) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
an aperture stop (r5) (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a third lens (r8-r9) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), 

a fifth lens (r11-r12) having a negative refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), and
a sixth lens (r13-r14) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), wherein
the second lens (r6-r7) is a meniscus lens having a convex surface directed toward an image side (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
the third lens (r8-r9) is a meniscus lens having a convex surface directed toward the image side (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a cemented lens having a positive refractive power is formed by the fourth lens and the fifth lens (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), and the following conditional expression (1’’’) is satisfied:
1 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5 (1’’’) (Embodiment 8: (r3f + r3r)/(r3f – r3r) = 1.4, within Applicant’s claimed range; Embodiment 9: (r3f + r3r)/(r3f – r3r) = 2.7, within Applicant’s claimed range; Embodiment 10: (r3f + r3r)/(r3f – r3r) = 2.9, within Applicant’s claimed range),
where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Tables for embodiments 8-9).
Nishioka fails to explicitly disclose that the aperture stop is between the second and third lens and that the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive 
Ushio teaches the aperture between the second and third lens and this sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Nishioka such that the aperture is between the second and third lens and the sixth lens is cemented to an image sensor as in Ushio such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraphs 0011 and 0092-0093), since has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art, In re Japiske, 86 USPQ 70 (CCPA 1950), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 2, Nishioka in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Nishioka further teaches that the following conditional expression (2) is satisfied:
-20 ≤ r3f/r4f ≤ -0.5 (2) (Embodiment 9: r3f/r4f = -1.4, within Applicant’s claimed range)
where, r3f denotes the radius of curvature of the object-side surface of the third lens, and r4f denotes a radius of curvature of an object-side surface of the fourth lens (See Table for Embodiment 9).
Regarding claim 3, Nishioka in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Nishioka further teaches that the following conditional expression (3) is satisfied:
-1 ≤ r6f/r3f ≤ -0.02 (3) (Embodiment 9: r6f/r3f = -0.34, within Applicant’s claimed range)
where, r6f denotes a radius of curvature of an object-side surface of the sixth lens, and r3f denotes the radius of curvature of the object-side surface of the third lens (See Table for Embodiment 9).
Regarding claim 4, Nishioka in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Nishioka further teaches that the following conditional expression (4) is satisfied:
-0.7 ≤ f1/f4 ≤ -0.3 (4) (Embodiment 9: f1/f4 = -0.57, within Applicant’s claimed range)
where, f1 denotes a focal length of the first lens, and f4 denotes a focal length of the fourth lens (See Table for Embodiment 9).
Regarding claim 5, Nishioka in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Nishioka further teaches that the following conditional expression (5) is satisfied:
0.6 ≤ r3r/r4r ≤ 1.7 (5) (Embodiment 9: r3r/r4r = 1.26, within Applicant’s claimed range)

Regarding claim 6, Nishioka in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Nishioka further teaches that the following conditional expression (6) is satisfied:
-0.7 ≤ (r3r + r4f)/(r3r – r4f) ≤ -0.1 (6) (Embodiment 9: (r3r + r4f)/(r3r – r4f) = -0.22, within Applicant’s claimed range)
where, r3r denotes the radius of curvature of the image-side surface of the third lens, and r4f denotes a radius of curvature of the object-side surface of the fourth lens (See Table for Embodiment 9).
Regarding claim 7, Nishioka in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Nishioka further teaches that the following conditional expression (7) is satisfied:
0.05 ≤ (r4f + r4r)/(r4f – r4r) ≤ 0.33 (7) (Embodiment 9: (r4f + r4r)/(r4f – r4r) = 0.32, within Applicant’s claimed range)
where, r4f denotes a radius of curvature of the object-side surface of the fourth lens, and r4r denotes a radius of curvature of the image-side surface of the fourth lens (See Table for Embodiment 9).
Regarding claim 10, Nishioka in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Nishioka further teaches that the following conditional expressions (10-1) and (10-2) are satisfied:
-0.25 ≤ (r5f + r6f)/(r5f – r6f) ≤ 0.2 (10-1) (Embodiment 10: (r5f + r6f)/(r5f – r6f) = -0.01, within Applicant’s claimed range)
1 ≤ f2/f6 ≤ 1.6 (10-2) (Embodiment 10: f2/f6 = 1.05, within Applicant’s claimed range)

Regarding claim 11, Nishioka in view of Ushio teaches the objective optical system for endoscope according to claim 1, as above.
Nishioka further teaches that the following conditional expression (11) is satisfied:
-15 ≤ f45/f1 ≤ -3 (11) (Embodiment 10: f45/f1 = -5.9, within Applicant’s claimed range)
where, f45 denotes a focal length of the cemented lens, and fi denotes a focal length of the first lens (See Table for Embodiment 10).
Regarding claim 12, Nishioka teaches an endoscope comprising:
an objective optical system disposed on the distal end portion of an insertion portion which is inserted to an object under examination (See e.g. Figs. 17, 18, and 19; C. 2, L. 17-55), and
an image sensor disposed on the distal end and receives light from an image of an object formed by the objective optical system (See e.g. Figs. 17, 18, and 19; C. 1, L. 10-46; C. 2, L. 17-55), wherein
the objective optical system (Examples 8, 9, and 10: Figs. 17, 18, and 19), comprising in order from an object side:
a first lens (r1-r2) having a negative refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a second lens (r6-r7) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
an aperture stop (r5) (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a third lens (r8-r9) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), 

a fifth lens (r11-r12) having a negative refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), and
a sixth lens (r13-r14) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), wherein
the second lens (r6-r7) is a meniscus lens having a convex surface directed toward an image side (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
the third lens (r8-r9) is a meniscus lens having a convex surface directed toward the image side (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a cemented lens having a positive refractive power is formed by the fourth lens and the fifth lens (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), and the following conditional expression (1’’’) is satisfied:
1 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5 (1’’’) (Embodiment 8: (r3f + r3r)/(r3f – r3r) = 1.4, within Applicant’s claimed range; Embodiment 9: (r3f + r3r)/(r3f – r3r) = 2.7, within Applicant’s claimed range; Embodiment 10: (r3f + r3r)/(r3f – r3r) = 2.9, within Applicant’s claimed range),
where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Tables for embodiments 8-9).
Nishioka fails to explicitly disclose that the aperture stop is between the second and third lens and that the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive 
Ushio teaches the aperture between the second and third lens and this sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Nishioka such that the aperture is between the second and third lens and the sixth lens is cemented to an image sensor as in Ushio such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved,” as taught by Ushio (Paragraphs 0011 and 0092-0093), since has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art, In re Japiske, 86 USPQ 70 (CCPA 1950), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 13, Nishioka teaches an image pickup unit comprising:

an image sensor which receives light from the image of the object formed by the objective optical system (See e.g. Figs. 17, 18, and 19; C. 1, L. 10-46; C. 2, L. 17-55), wherein
the objective optical system (Examples 8, 9, and 10: Figs. 17, 18, and 19), comprising in order from an object side:
a first lens (r1-r2) having a negative refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a second lens (r6-r7) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
an aperture stop (r5) (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a third lens (r8-r9) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), 
a fourth lens (r10-r11) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
a fifth lens (r11-r12) having a negative refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), and
a sixth lens (r13-r14) having a positive refractive power (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55), wherein
the second lens (r6-r7) is a meniscus lens having a convex surface directed toward an image side (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),
the third lens (r8-r9) is a meniscus lens having a convex surface directed toward the image side (See e.g. Figs. 17, 18, and 19; Tables for Embodiments 8, 9, and 10 in C. 10-11; C. 2, L. 17-55),

1 ≤ (r3f + r3r)/(r3f – r3r) ≤ 5 (1’’’) (Embodiment 8: (r3f + r3r)/(r3f – r3r) = 1.4, within Applicant’s claimed range; Embodiment 9: (r3f + r3r)/(r3f – r3r) = 2.7, within Applicant’s claimed range; Embodiment 10: (r3f + r3r)/(r3f – r3r) = 2.9, within Applicant’s claimed range),
where, r3f denotes a radius of curvature of an object-side surface of the third lens, and r3r denotes a radius of curvature of an image-side surface of the third lens (See Tables for embodiments 8-9).
Nishioka fails to explicitly disclose that the aperture stop is between the second and third lens and that the sixth lens is cemented to an image sensor.
However, Ushio teaches an endoscope objective optical system comprising a first lens (L1) having a negative refractive power, a second lens (L2) having a positive refractive power, an aperture stop (S), a third lens (L3) having a positive refractive power, a fourth lens (L4) having a positive refractive power, a fifth lens (L5) having a negative refractive power, and a sixth lens (L6) having a positive refractive power, wherein the sixth lens (L6) is cemented to an image sensor (IMG) (See e.g. Fig. 1; Abstract; Paragraphs 0012, 0066, and 0092).
Ushio teaches the aperture between the second and third lens and this sixth lens cemented to an image sensor such that “it is possible to reduce the optical magnification of the first lens L1 to the fifth lens L5 and to weaken the sensitivity of the focus adjustment position” and such that “focus adjustment is made easy, that is, ease of assembly is improved, making it possible to suppress manufacturing variations” (Paragraphs 0092-0093) so “a small-diameter endoscope objective optical system with which focus adjustment is easy and with which bright, wide-angle, high-resolution image quality can be achieved” (Paragraph 0011).
In re Japiske, 86 USPQ 70 (CCPA 1950), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (U.S. PG-Pub No. 2018/0210177) teaches an optical imaging lens system having six lenses of the claimed configuration.
Lin et al. (U.S. PG-Pub No. 2015/0207998) teaches an image capturing lens assembly comprising six lenses of a similar configuration.
Namii et al. (U.S. PG-Pub No. 2018/0231749) teaches an objective optical system for endoscope having the claimed configuration.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896